   Case: 1:17-cv-02768 Document #: 102 Filed: 08/29/19 Page 1 of 3 PageID #:759




                           UNITED STATES DISTRICT COURT
                         FOR NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 AMERICAN CIVIL LIBERTIES UNION OF                    )
 ILLINOIS, et al.,                                    )
                                                      )
                               Plaintiffs,            )
                                                      )    No. 17 C 2768
                         v.                           )
                                                      )    Judge Dow
 U.S. DEPARTMENT OF HOMELAND                          )    Magistrate Judge Weisman
 SECURITY and U.S. CUSTOMS AND                        )
 BORDER PROTECTION                                    )
                                                      )
                               Defendants.            )


                               STIPULATION OF DISMISSAL

       Pursuant to a settlement agreement executed by the parties on August 28, 2019, it is

hereby stipulated and agreed by and between the parties and their respective counsel that the

above-captioned case is voluntarily dismissed, with prejudice, against Defendants U.S.

Department of Homeland Security and U.S. Customs and Border Protection (“CBP”) pursuant to

Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

       SO STIPULATED AND AGREED THIS 29th Day of August, 2019.



                                             /s/ Natalie J. Spears
                                             Natalie J. Spears
                                             Gregory R. Naron
                                             Kathleen V. Kinsella
                                             DENTONS US LLP
                                             233 S. Wacker Drive, Suite 5900
                                             Chicago, IL 60606
                                             (312) 876-8000
                                             natalie.spears@dentons.com
                                             gregory.naron@dentons.com
                                             kathleen.kinsella@dentons.com
Case: 1:17-cv-02768 Document #: 102 Filed: 08/29/19 Page 2 of 3 PageID #:760




                                  REBECCA K. GLENBERG
                                  Roger Baldwin Foundation of ACLU, Inc.
                                  180 N. Michigan Ave., Suite 2300
                                  Chicago, IL 60601
                                  (312) 201-9740
                                  rglenberg@aclu-il.org
                                  FREDA J. LEVENSON
                                  ACLU of Ohio Foundation, Inc.
                                  4506 Chester Avenue
                                  Cleveland, OH 44103
                                  (216) 472-2205
                                  flevenson@acluohio.org
                                  AMY A. MILLER
                                  ACLU of Nebraska, Inc.
                                  134 S. 13th St. #1010
                                  Lincoln NE 68508
                                  402-476-8091 ext. 106
                                  amiller@aclunebraska.org
                                  ANTHONY E. ROTHERT
                                  ACLU of Missouri Foundation
                                  906 Olive Street, suite 1130
                                  St. Louis, Missouri 63101
                                  arothert@aclu-mo.org
                                  HEATHER LYNN GATNAREK
                                  ACLU of Kentucky
                                  315 Guthrie Street, Suite 300
                                  Louisville, KY 40202
                                  (502) 581-9746
                                  heather@aclu-ky.org
                                  Attorneys for Plaintiffs


                                  JOSEPH H. HUNT
                                  Assistant Attorney General

                                  JOHN R. LAUSCH, JR.
                                  United States Attorney

                                  THOMAS P. WALSH
                                  Assistant United States Attorney

                                  ELIZABETH J. SHAPIRO
                                  Deputy Director, Federal Programs Branch
Case: 1:17-cv-02768 Document #: 102 Filed: 08/29/19 Page 3 of 3 PageID #:761




                                  /s/ Chetan A. Patil
                                  CHETAN A. PATIL
                                  Trial Attorney
                                  U.S. Department of Justice
                                  Civil Division, Federal Programs Branch
                                  P.O. Box No. 883
                                  Ben Franklin Station
                                  Washington, DC 20044
                                  Tel.: (202) 305-4968
                                  Fax: (202) 616-8470
                                  Email: chetan.patil@usdoj.gov
                                  Attorneys for Defendants
                                  U.S. Department of Homeland Security and
                                  U.S. Customs and Border Protection
